UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7193


DAVID HILL,

                 Plaintiff – Appellant,

          v.

WILLIAM B. TRAXLER, JR., Chief Judge for the Fourth Circuit
Court of Appeals; PAUL V. NIEMEYER, Circuit Court Judge;
JAMES MICHAEL, Circuit Court Judge; WIDENER, Circuit Court
Judge; CLAUDE M. HILTON, District Court Judge assigned to
Alexandria; T. S. ELLIS, III, District Court Judge assigned
to Alexandria,

                 Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:15-cv-00137-RAJ-TEM)


Submitted:    December 15, 2015            Decided:   December 28, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Hill appeals the district court’s order dismissing

under 28 U.S.C. § 1915A(b) (2012) his complaint filed pursuant

to   Bivens   v.    Six     Unknown      Named    Agents     of   Fed.   Bureau      of

Narcotics, 403 U.S. 388 (1971), and the court’s subsequent order

denying Hill’s Fed. R. Civ. P. 59(e) motion to alter or amend

that    judgment.         We    have    reviewed       the   record   and    find    no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.               See Hill v. Traxler, No. 2:15-cv-00137-

RAJ-TEM (E.D. Va. May 11, 2015 & July 15, 2015).

       In conjunction with this appeal, Hill has filed a petition

for a writ of mandamus, seeking an order directing the district

court to act on Hill’s application to proceed in forma pauperis

(IFP).    Given its dismissal of the action, the district court

declined to act on the IFP application, instead declaring it

moot.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                 Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).               Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     Hill     does       not   identify    any    extraordinary       reason   to

compel the district court to act on the IFP application, and we

                                           2
discern no basis in the record for granting Hill the relief he

seeks.     Accordingly, we deny the pending mandamus petition.             We

dispense    with     oral   argument   because     the    facts   and   legal

contentions    are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                       3